Title: To George Washington from Nathanael Greene, 16 September 1780
From: Greene, Nathanael,Alexander, William Lord Stirling
To: Washington, George


                        
                            
                                c.16 September 1780
                            
                        
                        Majr Genl Greene
                        Is under present appearances, for discontinuing our preparations against New York, and givg up the
                            Enterprize, unless a considerable reinforcement should arrive immediately from the West Indies. In that case, tho’ he has
                            no sanguine hopes of success he thinks a co-operation should be attempted with our allies agt New York.
                        Keeping the Continental force (now in this Quarter) together, for the purpose of securing the Posts &
                            Magazines—& covering the Country, seems to be his first object—unless a junction with part or the whole of the
                            French force at Rhode Island cd be formed—& proper measures taken to Recruit this army for the War—in that case
                            detachments might be made to the Southward while the enemy retain their present strength at New york. But without this he
                            is not for detaching (except it be Majr Lees Legion) till their is a superior Naval force & we are in a condition
                            to reduce Chas Town with the assistance of the force which may be raised upon a permanent footing for the Southern Army.
                        In case no offensive operations are carried on against New York or to the Southward, he thinks an Expedition
                            might be made into Canada in the Winter—& recommends the laying up of Magazines at Albany & Co’os.
                        Recommends the levying a compact Army for the War in the Southern States to give cover & Protection
                            to great objects & wait the favourable Moment to co-operate with other Troops wch may be sent there.
                        Majr Genl Lord Stirling
                        Is clearly for pursuing the original plan of co-operation against New York before any thing else is
                            attempted, as there is a high probability of the Secd division of French force arriving.
                        Is clearly of opinion, considering the composition of our Army, that no detachment can be made to the
                            Southern States without hazarding the Middle Eastern ones to the Mercy of the Enemy.
                        Majr Genl St Clair
                        Was always doubtful of the success of an attack upon New York—hesitates still more, although we should obtain
                            a decisive Naval superiority, with respect to the propriety of undertaking it as the Season is so far advanced.
                        Thinks a detachment should be made from this Army immediately by Land to Reinforce the Southern Army. Check
                            Lord Cornwallis’ advances—& be ready to co-operate with a force which may be sent against Charles Town—but this
                            detachment he thinks cannot be large—& seems to be very apprehensive of the consequence of weakness here if the
                            Enemy should change their defensive plan into offensive measures in this quarter.
                        Majr General Howe.
                        Despairs with respect to the probability of an attempt upon the enemy at New York, thinks the Season too late
                            for Canada—but recommends a Southern Expedition, and that it be undertaken immediately—at least that every thing be
                            prepared for action against the moment we are superior at Sea. Not less he thinks than Eight or ten thousand regular
                            Troops will suffice to regain the Southern States—they have 7,000 there. Maryld Virga and No. Carolina to be called upon
                            to raise men.
                        Majr Genl The Marqs De la Fayette
                        Is entirely of opinion that we should bend our thoughts to the Southward—& from this
                            momt provide every thing for it (against the arrival of a Naval reinforcement)
                            viz.—Provisions—Transports—Stores &ca.
                        He is against sending Men to the Southern States by a Land March. but recomds an Army observation to the
                            Southward for the purpose of keeping the Enemy in Check ‘till they can be aided.
                        He is for attempting an Action with the enemy in this quarter—and to Surprize New York if
                            the Enemy should make a detachment.
                        Majr Genl Baron De Steuben.
                        Is for keeping the Army together, & for forming a junction with the French Troops if it is consistent
                            with the safety of the shipping & we can support the whole in a body. & upon the arrival of the Second
                            division to act with vigor as the Season & the Strength of the Enemy shall point out. In the mean while to send an
                            Officer or two to establish the Rules & Regulations practiced in this Army to the Southward.
                        He is against hazarding a genl action in this quarter till the succour we expect arrives—and is against
                            detaching Troops at present to the Southward, but seems to yield to the propriety of marching two or 3,000 thither when
                            the French can operate in Force on the Seaboard—The rest of the army in this quarter to take a position in the
                            Neighbourhood of West point.
                        Brigr Genl Knox
                        Thinks it is not in our power to carry on an operation againt the Enemy in New York at this advanced Season
                            & with the prest means.
                        He is clear for a Southern Expedition the moment the second division of French force arrives—or we obtain a
                            naval superiority, so as the Troops can be sent safely by Water.
                        The whole of the French force, & as many of the American Troops as will make 10000 Men including
                            the regular force now to the Southward belonging to the States of Maryland &ca are to be employed.
                        The Middle & Eastern States to exert themselves in the meantime for self defence this Winter & to
                            prepare vigorously for the Siege of New York next Campaign.
                        He is of opinion that the Southern States should be succoured at all events—even if it should be to be done
                            by a Land March of the French Troops.
                        Brigr Genl Clinton
                        Thinks no offensive operation can take place previous to the arrival of the 2d Division of the French Force.
                        Is against sending any Re-inforcement from this Army to the Southward. But is for taking a proper position
                            with the Army as it is for  the Country &ca.
                        Brigr Genl Glover.
                        Thinks if the Second division of French Force arrives before the middle of November that an attempt may yet
                            be made with a probability of success against New York, if no detachmt is made from this Army before—and
                        If it should arrive between that and the Middle of December Charlestown should be the object—he thinks no
                            detachment can be made from this Army while it remains in its present position.
                        Brigr Genl Wayne
                        Advises that during the absence of the British fleet from Rhode Island (but by the way the Fleet is returned
                            thither)—& undr the presumption that the French Land & Naval force is under my direction that the Fleet be
                            ordered to Boston & the Troops to join this army.
                        This is also done with an eye to an Enterprize on New York, in case of the arrival of the 2d Division against
                            Charles-Town—or generally to take advantage of any Faupas of the Enemy—or it may enable us to detach Troops to the
                            Southward—or if we should be disappointed in all these—until the States have an opportunity of Recruitg their Army for the
                            war—It may moreover put it in our power to take advantage of any favourable opening which may present itself for carrying
                            an Expedition into Canada by the way of lake Champlain—upon the whole he is agt any considerable detachmt before the
                            junction mentioned.
                        Brigr Genl Huntington
                        Is of opinion that if the 2d divn of French force arrives by the first of Octr—The Naval superiority decisive
                            in our favr—Our force double that of the Enemy—& prospect of Provn good—the Siege of New York shd be undertaken.
                        As soon as Offensive measures are laid aside in this Quarter—A part of this army equal to the Pensa divn to
                            March Southerly and that in preference.
                        In case of a Mastery at Sea, & the attack of New York is out of the question, an enterprize should be
                            undertaken against the enemy in some other quarter, As the French Genl & Adml may seem best disposed towards upon
                            a consultation with them.
                        Brigr Genl Hand.
                        Is for supporting the Southern States at all events. Whether the 2d divn arrives or not—but thinks no
                            detachment should be made till we know what to expect from the Division.
                        Sees no prospect of operating against New York agreeably to the original plan.
                        Brigr Genl Patterson
                        Seems to approve an Expedition to Charles Town in the Winter, with the French Troops, and the Army to the
                            Southward; aided if necessary, with part of this army, provided a Naval superiority can be obtained.
                        At present, our Army to be kept together in such a position as to have the choice of fighting or not, should
                            the enemy come out.
                        Against any attempt on Hallifax or Canada on acct of the severity of the Season, and the consequent loss of
                            Men.
                        Upon the whole, thinks the Middle and Eastern States ought to exert themselves to recruit their Army this
                            Winter, and to prepare for an enterprize against New York next Campaign, & as early as possible in the Spring.
                        Brigr Genl Stark
                        Is against detaching any part of the Army to the Southward. But is for Recruiting it, and keeping as near as
                            possible to the Enemy at New York; and pushing at them in case the 2d divn of french Force should arrive.
                        Brigadr Genl Irvine
                        Fears any efforts against New York will be ineffectual—and sees no prospect of any other offensive operation
                            unless a decided Naval superiority is obtained—or the enemy change their position.
                        He is against detaching from this Army till the Superiority at Sea is obtained; and till we can send a force
                            capable of acting upon the offensive with a strong probability of success.
                        When this is the case, he recommends a detachment of French Troops & from of our Army, to be sent by
                            Water—He thinks 8000 Men, including 3000 which he supposes Maryland & Virginia can send will be sufficient—The
                            remaining Army in the meantime to be recruited—& every preparation to be made for acting vigorously in this
                            quarter in the Spring.
                        Brigr Genl Parsons
                        Is of opinion that if a superior Navl Force arrives before the 10th of October—that New York should yet be
                            our object if we are provided with Military stores for the purpose.
                        If a Command of the Water is not had by that time, but should be obtained afterwards, he is of opinion that
                            our attention should be directed to the regaining of the Southern States.
                        He suggests—if a Naval force should arrive in season, and our numbers, or other preparations not render an
                            Attempt upon New York practicable, or probable—Whether Nova Scotia—Penobscot—& Burmuda may not claim attention—but
                            is not for suffering it to interrupt, or impede a Southern Expedition.
                        If we should not obtain a Naval superiority he is for detaching 2500 or 3000 Men to the
                            Southward & covering the Country with the rest.
                        Canada—if practicable is also to be attempted if other expeditions fail and we have men to spare for it after
                            giving protection to the Country.
                    